IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


DANNY ISIMINGER, INDIVIDUALLY AND      : No. 244 WAL 2015
TDBA ISIMINGER'S TOWING SERVICE,       :
                                       :
                    Petitioner         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
BRENDA DAVIS,                          :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 24th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.